Citation Nr: 1447498	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-05 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a back condition, to include as secondary to service-connected bilateral hip disorder.

2. Entitlement to service connection for nerve damage with residual weakness throughout the left forearm and hand.

3. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to January 2006, with subsequent reserve duty.
  
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, denied the Veteran's service connection claims listed herein.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing is associated with the claims file.    

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  While the VBMS does not contain any documents at the moment, Virtual VA has additional documents, including a copy of the April 2014 hearing transcript, that need to be taken into consideration in further review of these claims.

The issues of entitlement to service connection for a back condition, to include as secondary to service-connected bilateral hip disorder, and entitlement to service connection for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the appeal does the Veteran have a current diagnosis of a left wrist disability.


CONCLUSION OF LAW

The criteria for service connection for nerve damage with residual weakness throughout the left forearm and hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial agency of original (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, a December 2008 letter, sent prior to the initial unfavorable decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate her claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, it advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's post-service VA treatment records have been obtained and considered, as have various buddy statements and statements submitted by the Veteran.  The Board notes that an April 2009 memorandum states that the Veteran's original STRs were unavailable.  This memorandum listed the efforts taken to obtain this documentation.  In cases where the veteran's service treatment records are unavailable through no fault of the veteran, there is a heightened obligation to assist the claimant in the development of her case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2013).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  Despite the failure to locate the Veteran's original STRs, however, the Veteran herself provided copies of her STRs.  As such, there is no prejudice to the Veteran.  

The Veteran was also provided with a VA wrist examination with regard to her claim.  In this regard, the Board notes that the clinician who conducted the examination and provided the opinion considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered a definitive opinion based on consideration of this evidence and the statements of the Veteran.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In April 2014, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the VLJ noted the issues on appeal and encouraged the Veteran to provide further evidence.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board's proceeding to the merits of the claim adjudicated herein.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 
38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  Annual training is an example of ACDUTRA while weekend drills are INACDUTRA.  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during a drill weekend in 2006 or early 2007, when she was giving blood, the person taking the blood from the Veteran's left wrist pulled the needle upwards when taking the needle out, and this caused nerve damage in the Veteran's left wrist.  See Hearing Transcript (HT), pp. 23-25.  

The Veteran's STRs are silent as to any complaint, treatment, or diagnosis of a left wrist disability.  An April 2005 report of medical examination did not show any problems with regard to the Veteran's left wrist.  In an April 2005 medical history report, the Veteran denied having any problems with her left wrist, and stated that she was currently in good health.  
A September 2006 Minneapolis VA Medical Center (VAMC) imaging report of the right wrist showed no abnormalities.  A general examination of the same date showed that the Veteran had tendinitis of the right wrist.  The examiner stated that this condition was either due to service, first presented in service, or was diagnosed in service.  The examiner did not offer any explanation or rationale for her conclusions.  No testing or imaging study was conducted for the left wrist.  

A September 2007 VA Joints examination did not diagnose the Veteran with any wrist related problems.

Based on the Veteran's own statement, a September 2008 note from Minneapolis VAMC stated that the Veteran had damage to her left wrist during a blood draw, while on active duty, which continued to cause an intermittent shooting pain.  The note also said that it was doubtful that there was any therapy or treatment which would alleviate this but an ergonomically correct position of her wrist while at the computer would be helpful.  It appears that this statement was issued for the sole purpose of having the Veteran obtain a split keyboard.  Again, the nurse practitioner did not provide any studies; nor did she provide a basis or rationale for her opinion. 

A September 2009 VA examination did not diagnose the Veteran with any problems regarding her left wrist. 

A November 2011 VA Wrist examination revealed that the Veteran did not have a wrist condition.  Her dominant hand was noted to be the right hand.  No degenerative or traumatic arthritis was documented with regard to any of the wrists.  

In light of the evidence above, the Board finds that service connection for nerve damage with residual weakness throughout the left forearm and hand is not warranted because the Veteran does not have a left wrist disability.  None of the examinations or treatment reports of record diagnosed the Veteran with a wrist disability.  Therefore, because she does not have a left wrist disability, she does not fulfill the first Shedden element and, as such, her claim must fail.

Although the Board acknowledges the September 2006 examination, which noted tendinitis of the right wrist and related this to service, and the September 2008 Minneapolis VAMC note stating damage to the left wrist during blood draw in service, the Board does not afford any probative value to these examinations/opinions.  This is because neither of these examinations and/or reports provide a basis and/or rationale for their conclusions.  The September 2006 examination does not explain how or why the Veteran's right wrist tendinitis is related to service.  Furthermore, the Veteran's claim is with regard to her left wrist, not right.  Furthermore, the September 2008 statement again fails to show any tests or studies conducted, and does not explain why or how the Veteran had a damaged left wrist during blood draw.  As stated before, the September 2008 statement is based solely on the Veteran's own assertions, without a solid basis.  As such, the Board does not afford any probative value to these two examinations.  

On the other hand, the Board affords more probative weight to the remaining examinations in the record on this issue as they are based on a physical examination of the Veteran, interview of the Veteran, and review of the entire claims file. 

In rendering its decision on this issue, the Board also took into account the Veteran's lay statements.  Although the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, Barr v. Nicholson, 21 Vet. App. 303 (2007), and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation,  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Veteran, as a lay person, is not competent to offer a diagnosis of a wrist disability as she does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of specialized test results, to include diagnostic imaging studies.  Therefore, as such is a complex medical question, the Veteran is not competent to provide such a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that, at no time during the pendency of the appeal does the Veteran have a current diagnosis of a left wrist disability.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, because the record fails to reflect a current diagnosis for a left wrist disability at any time during the pendency of the appeal, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for nerve damage with residual weakness throughout the left forearm and hand is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a back condition, to include as secondary to service-connected bilateral hip disorder, which she claims began during her service.  During her April 2014 hearing, she indicated that while on a 14-mile march in Fort Bragg, she was carrying her full ruck on her back and she tripped and fell, and felt pain throughout her whole body.  See HT at 4.  She added that she felt burning sensations in her back.  Id. at 6.  
A May 2008 neurology consult from Minneapolis VAMC noted that MRI of the lumbar spine was negative, except for degenerative disk disease, T12-L1.  No neurologic impingement was noted.  The impression of the examination was chronic, musculoskeletal pain, which was non-neuropathic in nature.  There were no objective clinical signs or symptoms of an underlying neuropathic process.  

A January 2009 outpatient note from Minneapolis VAMC diagnosed the Veteran with low back pain.  

During a June 2009 VA Joints examination, the Veteran indicated that she recalled having discomfort in her low back after the fall in which she sprained her right ankle.  The examiner noted that x-rays of the lumbosacral spine were not ordered because of the Veteran's discomfort.  The examiner diagnosed the Veteran with chronic lumbosacral musculoligamentous strain, with pain and significant loss of motion.  

In an August 2009 addendum, the examiner stated that the Veteran's low back condition was not secondary to her service-connected hip condition.  However, he added that in his opinion, it was at least as likely as not that her chronic lumbosacral strain was related to her military service.  The examiner did not provide a basis or a rationale for his opinion.      

A November 2011 VA back examination did not provide a diagnosis for the Veteran's back condition.  In a January 2012 addendum, the examiner stated that the Veteran did not have a diagnosis of a back condition.  She indicated that although there have been many descriptions of the Veteran having chronic pain, she has not been diagnosed with a thoracolumbar spine condition.  On the question of the March 2008 MRI, which found degenerative change in the T12-L1 area, the examiner stated that this was merely an imaging finding, but not a diagnosis.  She added that such mild changes in a disc are not likely to be symptomatic, and that it was not at least as likely as not that the Veteran's MRI findings from March 2008 constitute a diagnosis of thoracolumbar spine condition.

The Board notes that the medical evidence of record is not clear on whether the Veteran has a back condition, and whether it is related to service, or a service-connected hip condition.  For example, the August 2009 addendum opinion is not adequate because although the examiner states that the Veteran's low back condition is not secondary to her service-connected hip condition, he does not explain whether the Veteran's back condition is aggravated by the Veteran's hip condition.  See Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Furthermore, the examiner states that the Veteran's back condition was at least as likely as not related to her military service; however, he does not provide a rationale or basis for his opinion; therefore, it is inadequate.

Moreover, the Board concludes that the November 2011 examination is also inadequate because it does not take into account the August 2009 opinion and does not reconcile the findings of the August 2009 opinion with her own findings in the November 2011 examination.  Therefore, a remand is necessary for an addendum as to whether the Veteran's back strain is related to any incident in service, to include her service-connected hip disability.  

With regard to the issue of residuals of a head injury, the Veteran contends that in March 2008, during a drill weekend, she was in her office, and as she was turning around to go to her file cabinet, she fell and hit the right side of her head to the filing cabinet.  See HT pp. 32-36.  She added that after the incident, she started having headaches and could not go in the following day.  Id. at 37.  She further stated that because her headaches did not go away, she went and saw a doctor a month later.  Id.  

At the outset, the Board notes that the Veteran has a current diagnosis of concussion and migraine headaches.  In this regard, an April 2008 Minneapolis VAMC outpatient note assessed the Veteran with post-concussive syndrome.  Furthermore, a November 2011 VA TBI and Headaches examinations revealed a diagnosis of concussion and migraine headaches.   

A January 2004 medical report from Franciscan Skemp Healthcare indicated that in December 2003, the Veteran was in Germany, where she found herself in the middle of a fight and was knocked to the ground and became unconscious for several minutes.  The evidence is not clear whether the Veteran was on active duty at the time.  She complained of being extremely dizzy and had a very bad headache.  During the examination, she rated her headache pain a 1 to 2 out of a 10.  She denied any visual changes or ear pain.  The examiner diagnosed the Veteran with head injury and concussion, and stated that the Veteran had headaches related to concussion.  

An April 2004 medical report from Franciscan Skemp Healthcare showed the Veteran's complaints of pain and dizziness in the head.  The pain was noted to be located along the left parietal lobe.  It was again noted that the Veteran was involved in a fight in Germany in December 2003, after which she lost consciousness and had severe head pain.  The diagnosis was head injury with loss of consciousness, continued pain and dizziness.  The records from the January 2004 and April 2004 evaluations of the Veteran at the Franciscan Skemp Healthcare indicate that her headaches and loss of consciousness were related to the fight in Germany in December 2003.  

During an April 2011 neuropsychology examination at the Minneapolis VAMC, the Veteran complained about "fairly longstanding memory difficulty."  She reported losing track of what she was saying mid-sentence, forgetting names of individuals she saw every day, and misplacing items around her home.  She reported that after her fall in 2008, she did not lose consciousness, but she felt nauseous and had a headache for approximately two days following the incident.  Her March 2011 MRI was unremarkable.  

At the end of the examination, the examiner stated that given the Veteran's normal neuroimaging, lack of significant personal or family health history, and otherwise intact cognitive functioning, the most likely etiology for her memory impairment was a combination of her chronic pain and emotional distress.   

A November 2011 VA headaches examination indicated that the Veteran had a diagnosis of migraine headaches since 2010.  The examiner indicated that it was not at least as likely as not that the Veteran's current headaches were related to her history of a head injury in 2008 when she fell and hit her head to the filing cabinet.  The examiner referred to the VA TBI examination for the reasoning of her conclusions.

A November 2011 VA TBI examination diagnosed the Veteran with concussion and migraine headaches.  The examiner summarized the Veteran's injury in 2008 when she fell and hit her head.  The examiner also indicated that the Veteran becomes lost when she drives more than 2-3 blocks from her home, and that she uses a GPS even to get to work most of the time.  During the examination, the Veteran indicated to the examiner that she did not have such severe problems immediately after falling in 2008, but she could not remember when this problem began.  The Veteran also indicated that she worked in her current job for about three years, but that she felt that her ability to do her job was getting worse over time.  She did not reveal the 2003 head injury in Germany.  

Physical examination revealed that there was objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Her judgment was noted as normal.  There were no neurobehavioral effects, and consciousness was normal.  The Veteran was also noted to have sensory dysfunction and migraine headaches.  

Upon examination of the Veteran, the examiner concluded that it was at least as likely as not that the Veteran suffered a mild concussion when she fell in 2008.  However, the examiner stated that the Veteran's description of delayed onset of symptoms and gradually worsening symptoms was not consistent with the time course of a mild concussion.  Symptoms related to mild injuries would be expected to resolve fairly quickly, but the Veteran did not report this to be the case.  The neuropsychological testing report also commented on the fact that a mild concussion was not sufficient to explain the Veteran's current memory dysfunction.  As such, the examiner concluded that it was not at least as likely as not that the Veteran's current complaints of cognitive impairment and headache were the result of the head injury which occurred in 2008.

The Board notes that the evidence of record suggests that the Veteran may have had a pre-existing head injury before she entered service in 2005.  In this respect, the Board notes that the Veteran has been diagnosed with a head injury and concussion in 2004, after getting struck on the head in Germany in 2003.  At that time, the Veteran's concussion was related to the left side of her head, whereas her fall in 2008 affected the right side of her head (see hearing transcript, page 35).  Thus, a remand is necessary to clarify whether the Veteran's head injury/concussion clearly and unmistakably existed prior to her service, and whether it was clearly and unmistakably not aggravated by her fall in 2008.  

While on remand, any outstanding treatment records that have not been associated with the claims file should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records pertinent to her back that are not already associated with the claims file.  Thereafter, such records should be obtained for consideration in her appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Identify the Veteran's duty status in 2003 (active duty, ACDUTRA, INACDUTRA, or not yet in service).

3. After obtaining any outstanding treatment records, forward the Veteran's claims folder to the examiner who provided the January 2012 addendum on the Veteran's back (or a suitable substitute if this individual is unavailable) for another addendum.  The examiner is requested to review the claims folder, including the August 2009 addendum by Dr. Johnson.  

Based on the examination and review of the record, the examiner is to address the following:

(a) Identify any back disabilities the Veteran has;

(b) If the Veteran is diagnosed with a back disability, state as to:

(i) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is related to any incident of the Veteran's military service;

(ii) whether it is at least as likely as not that the Veteran's back disability is caused by her service-connected hip or right disabilities ;

(iii) whether it is at least as likely as not that the Veteran's back disability is aggravated by her service-connected hip or right ankle disabilities.
A complete rationale for all opinions expressed must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4. After obtaining any outstanding treatment records, forward the Veteran's claims folder to the examiner who conducted the November 2011 TBI examination for an addendum opinion.  The examiner is requested to review the entire claims file.   

Based on the examination and review of the record, the examiner is to address the following:

(a) Did the Veteran's head injury/concussion clearly and unmistakably exist prior to her service in 2005?

(b) If so, was the Veteran's head injury/concussion clearly and unmistakably not aggravated (worsened beyond the natural progression) as a result of her hitting her head in the filing cabinet in 2008?

'Clear and unmistakable evidence' is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.' Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A complete rationale for all opinions expressed must be provided.  The examiner is especially requested to comment on the fighting incident in Germany in 2003, and the subsequent diagnosis of concussion in 2004 and its relationship, if any, to the Veteran's complaints of headaches after her 2008 fall.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

5. The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided an SSOC and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


